        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 IN RE: GABRIEL INVESTMENT GROUP, §
 INC. and GABRIEL GP, INC.        §
                                  §
        Debtors
                                  §
                                  §
 GABRIEL INVESTIMENT GROUP, INC., §
                                  §
        Appellant,                §                  Civil Action No. SA-20-CV-1244-XR
                                  §
 v.                               §                  Bankr. No. 19-52298-rbk
                                  §                  Adv. No. 20-05010-rbk
 TEXAS ALCOHOLIC BEVERAGE         §
 COMMISSION,                      §
                                  §
        Appellee.                 §


                                             ORDER

       This bankruptcy appeal involves the construction of Texas Alcoholic Beverage Code

§ 22.16. Section 22.16(a) contains a general prohibition against public corporations owning

package store permits (“P-permits”), which are required to operate retail liquor stores. GIG is a

public corporation that may and does hold P-permits pursuant to a grandfather provision in

§ 22.16(f). GIG filed a chapter 11 bankruptcy proceeding, confirmed a plan, and filed an

adversary proceeding against the Texas Alcoholic Beverage Commission (“TABC”) seeking a

declaratory judgment that its grandfather exemption (and thus its right to hold P-permits) will

survive regardless of whether GIG stock is purchased by a separate, non-exempt public

corporation. The Bankruptcy Court held that GIG’s right to hold P-permits would not survive

such a sale because it would be contrary to the general prohibition against public corporations

owning or operating retail liquor stores. GIG appeals. The Court affirms.
            Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 2 of 21




                                                    Background

           GIG operates “package stores” (retail liquor stores) under the trade names “Gabriel’s”

and “Don’s & Ben’s Liquor.” Among other things, P-permits authorize the sale of liquor, wine,

and malt beverages for off-premises consumption only, and they are required to own and operate

package stores. TEX. ALC. BEV. CODE § 22.01. A liquor retailer must obtain a separate P-permit

for each physical location where liquor is sold for off-premises consumption. “A person may

not hold or have an interest, directly or indirectly, in more than 250 package stores or in their

business or permit.” Id. § 22.04. Under Texas law, public corporations—defined as (1) any

corporation or other legal entity whose shares or other evidence of ownership are listed on a

public stock exchange; or (2) any corporation or other legal entity in which more than 35 persons

hold an ownership interest in the entity—are prohibited from owning or holding P-permits. Id.

§ 22.16(a). GIG is a public corporation. But GIG is exempt from this prohibition under a

grandfather clause in § 22.16(f) for public corporations holding P-permits on April 28, 1995. 1

           Section 22.16 provides in its entirety:

           Ownership by Public Corporations Prohibited

           (a) A package store permit may not be owned or held by a public corporation, or
           by any entity which is directly or indirectly owned or controlled, in whole or in
           part, by a public corporation, or by any entity which would hold the package
           store permit for the benefit of a public corporation.
           (b) For purposes of this section, a public corporation means:
           (1) any corporation or other legal entity whose shares or other evidence of
           ownership are listed on a public stock exchange; or
           (2) any corporation or other legal entity in which more than 35 persons hold an
           ownership interest in the entity.
           (c) Before the commission may renew a package store permit, an individual who
           is an owner or officer of the permittee must file with the commission a sworn

1
    The parties appear to agree that GIG is the only public corporation in Texas that qualifies for the exemption.

                                                           2
        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 3 of 21




       affidavit stating that the permittee fully complies with the requirements of this
       section.
       (d) This section shall not apply to a package store located in a hotel.
       (e) Any package store permittee who is injured in his business or property by
       another package store permittee or by any other person by reason of anything
       prohibited in this section may institute suit in any district court in the county
       where the violation is alleged to have occurred to require enforcement by
       injunctive procedures and to recover triple damages plus costs of suit including
       reasonable attorney's fees.
       (f) This section shall not apply to a corporation:
       (1) which was a public corporation as defined by this section on April 28, 1995;
       and
       (2) which holds a package store permit on April 28, 1995, or which has an
       application pending for a package store permit on April 28, 1995; and
       (3) which has provided to the commission on or before December 31, 1995, a
       sworn affidavit stating that such corporation satisfies the requirements of
       Subdivisions (1) and (2).

TEX. ALC. BEV. CODE § 22.16.

       GIG filed for voluntary bankruptcy under Chapter 11 on September 27, 2019. Bankr.

Case No. 19-52298. As a result of its confirmed reorganization plan, GIG was separated into

two entities: a reorganized debtor and an entity known as “Legacy GIG.” The reorganized debtor

is a privately held corporation and “will own and be vested with all of the assets of Don’s &

Ben’s, Inc., Gabriel Holdings, LLC, SA Discount Liquors, Inc., Gabriel GP, Inc, together with

permits and licenses so that Reorganized Debtor can continue to operate as a chain of 32 South

Texas package stores.” Legacy GIG will continue as a public corporation, and will own all of

the assets owned by GIG on the Petition Date (excluding interests in GP Holdings, Inc. and the

32 permits and licenses vested with the reorganized debtor), specifically including one package

store permit and all related operating assets, inventory and records. Legacy GIG (hereinafter

referred to as “GIG”) would continue to be able to invoke the grandfather clause in § 22.16(f)

to own and hold P-permits.

                                              3
         Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 4 of 21




        GIG desires to transfer ownership of the company by selling GIG’s shares to generate

funds to pay GIG’s creditors. GIG intends to sell ownership of GIG to a public corporation (such

as Walmart), with GIG’s value dependent on its ability to own P-permits and operate package

stores. If another entity obtains ownership of GIG, it could potentially obtain 250 P-permits

through GIG.

        In conversations between GIG and TABC, TABC indicated that § 22.16(f) would not

apply to GIG if GIG were sold to a different public corporation because § 22.16(a) contains the

general provision that a package store permit may not be held by any entity that is directly or

indirectly owned or controlled, in whole or in part, by a public corporation, or by any entity that

would hold the package store permit for the benefit of a public corporation. TABC asserts that

the grandfather clause was a narrow exception allowing public corporations who held P-permits

in 1995, when the statute was enacted, to retain ownership of those P-permits notwithstanding

the general prohibition, and that allowing public corporations who could not otherwise hold P-

permits to acquire an interest in P-permits through ownership of GIG shares would allow the

narrow exception to swallow the broad rule effectuating Texas’s public policy prohibiting

corporations from owning P-permits and operating liquor stores. ECF No. 3-5 at 24-25.

        Because TABC’s position was impeding GIG’s ability to sell its stock, on February 12,

2020, GIG filed an adversary proceeding against TABC seeking a declaratory judgment to help

effectuate its plan of reorganization. 2 GIG sought a declaratory judgment that (1) GIG is and

will remain exempt from the § 22.16 “public corporation” ban in § 22.16(a) regardless of

whether any future direct or indirect owner of all or any portion of the issued and outstanding

2
 Legacy GIG retained the causes of action asserted against the TABC in the adversary proceeding as part of the
confirmation plan.
                                                      4
        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 5 of 21




stock of GIG is a public corporation, and (2) the rights and privileges associated with GIG’s

§ 22.16(f) exemption from § 22.16, including GIG’s right to apply for, obtain, hold, and renew

P-permits as otherwise provided in the Texas Alcoholic Beverage Code will continue

unimpaired following acquisition of all or any portion of GIG’s issued and outstanding stock

regardless of whether any purchaser of such stock is itself a public corporation. Thus, the issue

presented in this adversary proceeding is whether the proposed sale to a non-exempt public

corporation such as Walmart would render GIG’s P-permits invalid under § 22.16’s general

prohibition or whether GIG would remain subject to the grandfather exemption and be able to

own and hold P-permits despite its sale to a different, non-exempt public corporation.

       Both sides moved for summary judgment. In its motion for summary judgment, TABC

argued that the Legislature intended to prohibit public corporations from owning and operating

package stores in Texas, that the plain language of § 22.16 does not support an exemption for

future owners, and that construing § 22.16 in the manner suggested by GIG would render the

ban outlined in § 22.16(a) meaningless. TABC notes that Walmart has tried unsuccessfully to

invalidate § 22.16(a) and operate liquor stores in Texas, and “this adversary proceeding is all

about using GIG’s reorganization as a vehicle for Walmart to sell liquor in Texas despite

Walmart’s failures to accomplish this goal through other avenues including its own lawsuit and

its efforts to lobby the Texas Legislature.” ECF No. 3-5 at 27. GIG argued that § 22.16(f) broadly

states that “this section shall not apply” to a qualifying corporation such as GIG, such that

§ 22.16(a) does not apply to GIG regardless of whether it is directly or indirectly owned or

controlled by another public corporation or whether it holds the P-permit for the benefit of

another public corporation.

                                                5
        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 6 of 21




        On October 5, 2020, the Bankruptcy Judge heard the parties’ cross-motions for summary

judgment. On October 6, 2020, the Bankruptcy Judge granted TABC’s motion and denied GIG’s

motion. ECF No. 3-5 at 90-92. GIG timely appealed on October 19, 2020. Id. at 93-99.

                                   Applicable Legal Standards

        It is undisputed that GIG qualifies for the exemption in § 22.16(f), and will continue to

qualify for the exemption in the future, despite being a public corporation. The facts are

undisputed and this appeal therefore involves solely a question of statutory interpretation. The

Court will conduct a de novo review.

        The parties agree that Texas state courts have not weighed in on the issues raised here

concerning the interpretation of § 22.16, and that this Court must make an “Erie guess” as to

how Texas courts would construe the statute. Federal courts interpreting Texas statutes must

“follow the same rules of construction that a Texas court would apply.” Wright v. Ford Motor

Co., 508 F.3d 263, 269 (5th Cir. 2007).

        When construing a statute, Texas courts’ “primary objective is to give effect to the

Legislature’s intent.” Colorado Cnty. v. Staff, 510 S.W.3d 435, 444 (Tex. 2017). To determine

that intent, Texas courts look first to the statutory text. Id. “It is the Legislature’s prerogative to

enact statutes; it is the judiciary’s responsibility to interpret those statutes according to the

language the Legislature used, absent a context indicating a different meaning or the result of

the plain meaning of the language yielding absurd or nonsensical results.” Silguero v. CSL

Plasma, Inc., 579 S.W.3d 53, 59 (Tex. 2019). In interpreting statutes, we must look to the plain

language, construing the text in light of the statute as a whole. Id. A statute’s plain language is

the most reliable guide to the Legislature’s intent. Id. If the statute’s plain language is

                                                  6
        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 7 of 21




unambiguous, we interpret its plain meaning, presuming that the Legislature intended for each

of the statute’s words to have a purpose and that the Legislature purposefully omitted words it

did not include. Id. The statutory words must be determined considering the context in which

they are used, not in isolation. Id.

                                              Analysis

    A. The Motions for Summary Judgment

        GIG’s motion for summary judgment argues that by the plain language of § 22.16, any

“public corporation” that complied with § 22.16(f) is not subject to “this section” and thus not

subject to any other provisions of § 22.16, regardless of the composition of the future ownership

of the public corporation. ECF No. 3-5 at 37-38. GIG argues that, applying Texas’s statutory

construction rules, it is plain that if § 22.16(f) applies to a permittee, “this section [the remainder

of § 22.16] shall not apply,” regardless of current or future ownership. Id. at 45. GIG notes that

nothing in § 22.16(f) restricts GIG’s exemption to GIG’s then-current, or now-current, direct or

indirect owners. Id. at 46.

        In contrast, GIG argues, at the time § 22.16 was enacted, § 11.50 of the Code contained

a grandfathering provision that allowed certain package stores to operate in a portion of a

building, but provided that “[t]his section does not apply to a permit if a change in the size or

location of the licensed premises has occurred subsequent to April 1, 1971, or if after that date

a change in ownership has occurred, by majority stock transfer or otherwise, except by devise

or descent where the holder of the permit died on or after April 1, 1971.” TEX. ALC. BEV. CODE

§ 11.50(a) (codified by Acts 1977, 65th Leg., p. 410, ch. 194, § 1). Thus, GIG argues, by

omitting such “change of ownership” language from § 22.16, the Legislature chose not to have

                                                  7
         Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 8 of 21




a change of ownership exception for § 22.16. ECF No. 3-5 at 47. 3 GIG further argues that TABC

did not object when GIG previously restructured in 2009, diluting Cindy Gabriel’s ownership

from 95% to 18.22%, effecting a change of control. 4

        In its motion for summary judgment, TABC argues that “GIG tries to circumvent the

ban against public corporation ownership of P-Permits outlined in § 22.16(a) by claiming that

GIG’s exemption under § 22.16(f) would also apply to any other public corporation that operates

under GIG’s permits.” ECF No. 3-5 at 29. TABC relies heavily on the Legislature’s intent to

prohibit ownership of P-permits by public corporations other than those falling under the narrow

grandfather clause. In preserving the rights of existing corporate P-permit holders, TABC

contends, the Legislature did not intend to give those holders greater rights—the ability to sell

a portion of its ownership to another public corporation and continue to operate liquor stores—

that other P-permit holders do not have. Id. at 29-30. TABC asserts that, taking GIG’s position

to its logical end, so long as the corporate entity “GIG” continues to exist, its shares can be sold

over and over again to any public corporation seeking to sell liquor in Texas, rendering

§ 22.16(a)’s ban meaningless. Id. at 31-32. TABC argues that the general § 22.16(a) ban

“sweeps broadly to prevent a public corporation from having any interest in a P-permit” and

applies to “permits,” while the narrow exemption in subpart (f) applies more narrowly to a

“corporation” that meets strict criteria. Meeting those criteria is the only way a public




3
  GIG also points to Texas Alcoholic Beverage Code § 28.04(a): “A mixed beverage permit held by a corporation
may not be renewed if the commission or administrator finds that legal or beneficial ownership of over 50 percent
of the stock of the corporation has changed since the time the original permit was issued.”
4
  At oral argument before the Bankruptcy Judge, TABC argued that restructuring was different and that its
willingness to work with GIG in 2009 should not be used against it now.
                                                         8
        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 9 of 21




corporation can avail itself of the exemption, not by buying shares in a corporation that meets

the exemption. Id. at 30-31.

       TABC’s response argues that GIG’s position ignores the fact that future public

corporations who wish to acquire an ownership interest in GIG’s permits remain subject to

§ 22.16(a)—it is their ownership that would cause the statutory violation. ECF No. 3-5 at 75.

Section 22.6(f) does not exempt a public corporation seeking to indirectly own P-permits by

buying an interest in GIG, and nothing in § 22.16 suggests that GIG can extend its exemption

to other corporations through sale of its stock. Id. at 76. TABC argues that the absence of explicit

change-of-ownership language does not mean the Court should read additional language into

the statute because change of ownership is not the mischief being targeted by § 22.16. Id. at 77.

Owners of an entity covered by the § 22.16(f) exemption can sell shares to individuals without

issue, and the concern targeted by the statute is a non-exempt corporation owning an interest in

a P-permit, which is already covered by § 22.16(a). Id. TABC argues that the Legislature clearly

did not intend to provide a “back door” for any public corporation to own P-permits through an

exempt corporation such as GIG. Id. This would render the ban meaningless because GIG’s

shares could be divided and sold repeatedly to any number of public corporations seeking to

own P-permits. Id. It would also mean that GIG is the only P-permit holder in Texas that can

sell its stock to public corporations, giving it greater rights than any other P-permit holder, which

is contrary to the purpose of a narrowly written grandfather provision. Id. at 78.

       GIG’s response argues that its construction would not swallow the rule of § 22.16(a)

because § 22.16(f) would still apply only to a public corporation that held a P-permit in 1995,

and “[t]his is a fixed number of entities that can never get any larger.” ECF No. 3-5 at 82. “The

                                                 9
       Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 10 of 21




remainder of section 22.16 would continue to apply to any other public corporation.” Id. At oral

argument before the Bankruptcy Judge, GIG noted that other Code provisions continue to limit

the number of stores any one entity can operate to 250. GIG also argued that there would not be

a prohibited public corporation selling liquor—it would continue to be GIG selling liquor, and

the only question is whether GIG can have a direct or indirect owner of controlling interest that

is a public corporation. Further, although TABC argues that the Legislature did not intend to

give GIG greater rights than other P-permit holders, by its own terms § 22.16(f) gives GIG a

right that other P-permit holders do not have. GIG argues that its construction does not

undermine the structure of the Code, and that it does not matter to whom GIG intends to sell its

stock because the statute’s plain meaning does not depend on such matters. Id. at 83-84.

       In reply, TABC argues that § 22.16(f) does not grant GIG greater rights than other P-

permit holders, it only exempts it from the ban in § 22.16(a), and at most the exemption

maintained the status quo for a qualifying corporation. It can continue to be a P-permit holder,

just like individuals and private corporations, but does not have additional rights that individuals

and private corporations lack—the right to sell an ownership stake and thereby grant an interest

in P-permits to a public corporation. ECF No. 3-5 at 87.

  B.   Bankruptcy Judge King’s Decision

       Chief Bankruptcy Judge King issued an initial ruling from the bench, calling it “a very

close issue.” Judge King agreed that GIG qualified under § 22.16(f), and thus read it to exempt

GIG from the first clause of § 22.16(a) that says a P-permit may not be owned or held by a

public corporation. But he found that the subsequent clauses of § 22.16(a) “get into some

different territory” by prohibiting P-permit ownership by any entity that is directly or indirectly

                                                10
         Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 11 of 21




owned or controlled in whole or in part by a public corporation or any entity that would hold a

package store permit for the benefit of a public corporation. He stated, “that’s where we get into

trouble with” another company directly or indirectly owning GIG, a public corporation. Judge

King concluded that the language would not allow that: “So, in my opinion, the clear language

of 22.16 allows Gabriel as a grandfathered corporation to receive a permit. But if it as an entity

is owned or controlled by a public corporation, it cannot.” He further found that the legislative

history supported his construction, citing committee discussions and testimony and the floor

debate. These statements emphasized that owners of package stores should be easily identified

and personally accountable for the operations of the business.

         On November 3, 2020, Judge King issued a written opinion in support of his decision.

ECF No. 4-3 at 147. Judge King concluded that “the Texas Alcoholic Beverage Code would not

allow a public corporation to hold or benefit from a P Permit simply by purchasing GIG stock,

regardless of GIG’s grandfather exemption.” In his “textual interpretation” analysis, Judge King

wrote:

                 Both GIG and TABC offer textual arguments in support of their
         respective positions. GIG interprets subsection (f), which states that section
         22.16 “shall not apply to a corporation” that satisfies subsection (f)’s criteria, to
         mean that any corporation meeting those criteria is exempt from section 22.16
         writ large. GIG would thus have the Court hold that GIG, which satisfies
         subsection (f)’s criteria, is exempt from section 22.16’s general public-
         corporation prohibition regardless of whether a separate, non-exempt public
         corporation were to purchase GIG stock. TABC argues that subsection (a) relates
         to permits, whereas subsection (f) relates narrowly to corporations. Thus, though
         an individual corporation may be exempt from the general prohibition by way of
         subsection (f), subsection (a)’s focus on permits rather than corporations means
         that a P Permit may not be held for the ultimate benefit of a non-exempt
         corporation regardless of whether the corporation actually owning or holding the
         P Permit is exempt.


                                                  11
Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 12 of 21




        A third interpretation not specifically addressed by either party, but
similar in nature to TABC’s interpretation, would focus on section 22.16’s use
of the words “entity” and “corporation.” Subsection (a) reads:

        A package store permit may not be owned or held by a public
        corporation, or by any entity which is directly or indirectly owned
        or controlled, in whole or in part, by a public corporation, or by
        any entity which would hold the package store permit for the
        benefit of a public corporation.

Id. § 22.16(a) (emphasis added). Subsection (a) thus uses both the word “entity”
and the word “corporation.” Subsection (f), by comparison, uses only the word
“corporation”—section 22.16 “shall not apply to a corporation” that meets the
criteria. Id. § 22.16(f) (emphasis added). Subsection (f) does not use the word
“entity” at all. See id. This usage implies that the word “corporation” in
subsection (f) is tied to the word “corporation” in subsection (a). When a
“‘legislature has used a word in a statute in one sense and with one meaning, and
subsequently uses the same word in legislating on the same subject-matter, it will
be understood as using it in the same sense . . . .’” Staff, 510 S.W.3d at 452
(quoting Brown v. Darden, 50 S.W.2d 261, 263 (Tex. 1932)). This rule “‘applies
when the phrases are substantially the same.’” Id. (citing Brown, 50 S.W.2d at
263). Thus, the use of the word “corporation” in both subsection (a) and
subsection (f), and the use of the word “entity” in subsection (a) but its absence
from subsection (f), leads to the conclusion that the two subsections focus on the
corporation that ultimately benefits from the P Permit.

          Subsection (a) prevents three types of businesses from owning or holding
a P Permit: (1) “a public corporation;” (2) “any entity which is directly or
indirectly owned or controlled, in whole or in part, by a public corporation;” or
(3) “any entity which would hold the package store permit for the benefit of a
public corporation.” TEX. ALCO. BEV. CODE § 22.16(a) (emphasis added).
The grandfather clause in subsection (f) provides an exemption to this general
rule, but only to the corporation indicated in each of these three scenarios. That
is, if a public corporation owns or holds a P Permit, it may do so if it also qualifies
for the grandfather exemption. But if a P Permit is owned or held by an entity
owned by a public corporation or for the benefit of a public corporation,
subsection (f) would have us look to the corporation that owns the entity holding
the P Permit or to the corporation for whose benefit the entity holds the P Permit.
If that public corporation does not meet subsection (f)’s criteria, and thus does
not qualify for the grandfather clause, subsection (a) would not allow that
corporation to benefit from the P Permit.

       This interpretation can be illustrated by applying it to the current case.
Until now, GIG has existed only as one of the three business forms prohibited by
                                          12
       Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 13 of 21




       subsection (a), i.e., a public corporation that owns or holds a P Permit. See id. §
       22.16(a). GIG has been exempted from this prohibition because it qualifies for
       subsection (f)’s exemption. Were GIG to sell its stock to a separate public
       corporation, however, it would also become the other two business forms
       prohibited by subsection (a), i.e., an “entity which is directly or indirectly owned
       or controlled, in whole or in part, by a public corporation” and an “entity which
       would hold the package store permit for the benefit of a public corporation.” See
       id. (emphasis added). GIG would still be a public corporation that owns or holds
       a P Permit, and if the analysis were to end there, subsection (f)’s exemption
       would still apply—GIG would be allowed to continue owning and holding its P
       Permit. But GIG would now also be an entity owned or controlled by a public
       corporation, as well as an entity which would hold the P Permit for the benefit of
       a public corporation. The hypothetical public corporation that would now own
       GIG’s stock would not itself qualify for subsection (f)’s exemption. Thus,
       subsection (a) would not allow the hypothetical public corporation to benefit
       from GIG’s P Permit, even though GIG itself qualifies for the exemption.

                The Court is convinced that this interpretation of the statute’s text is most
       illustrative of the Texas Legislature’s intent. The Court also believes, though,
       that the alternative interpretations put forth by the parties are reasonable as well.
       Because the “statutory text is susceptible to more than one reasonable
       interpretation,” the Court may look “beyond its language for assistance in
       determining legislative intent.” See Staff, 510 S.W.3d at 444 (citing Ruttiger, 381
       S.W.3d at 452). The Court will thus look to the legislative history of section
       22.16 for guidance.

ECF No. 4-3 at 154-57. Judge King then found that the legislative history supported his

construction because “the legislative history of section 22.16 demonstrates that the public policy

of the State of Texas is to prevent large public corporations from operating package stores in

order to ensure the accountability and identifiability of package-store owners and in order to

protect small, family-owned package-store businesses from being put out of business by large

corporations.” Id. at 159.

       Judge King concluded,

       To allow a non-exempt public corporation to benefit from a P Permit held by
       GIG by way of subsection (f)’s grandfather exemption simply by purchasing GIG
       stock would undermine this policy. The Court is not persuaded that the statute
       would allow such a result. The Court thus holds that, were GIG stock to be
                                                13
       Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 14 of 21




       purchased by a separate public corporation that itself does not qualify for
       subsection (f)’s exemption, any P Permit that GIG holds subject to the exemption
       would not remain valid for so long as GIG would be owned, directly or indirectly,
       by a non-exempt public corporation or for so long as GIG would own or hold a
       P Permit for the benefit of a non-exempt public corporation.

Id.

  C.    Arguments on Appeal

       On appeal, GIG argues that the statutory language is plain—“this section,” including

§ 22.16(a) does not apply to GIG, period, and there is no need to resort to canons of construction

or extrinsic sources such as legislative history. GIG asserts that the Legislature could have

included a change-of-control provision that narrowed the scope of the grandfather provision, as

it did in other portions of the Code such as § 11.50(b) and § 28.04(a), but it did not do so, and

courts are bound to enforce the plain statutory language. Thus, GIG argues, the Legislature knew

how to terminate the grandfather effect in the event of a change of ownership, but did not include

such language in § 22.16.

       GIG argues that because the entirety of § 22.16 does not apply to GIG, it does not matter

whether it is acquired by another public corporation in a transaction that would otherwise

prevent GIG from holding a P-permit because § 22.16(a) could apply only if § 22.16 applies to

GIG, which it does not. GIG asserts it is free to hold a P-permit without any restriction based on

any aspect of § 22.16.

       GIG disagrees with the Bankruptcy Court’s conclusion that the Code focuses on the

corporation that ultimately benefits from the P-permit, noting that both subsection (a) and (f)

focus on the business organization that “owns” or “holds” the permit—here, GIG, and GIG is

exempt. GIG argues that the Bankruptcy Court “went astray” because it lost sight of the statutory

                                               14
       Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 15 of 21




text and improperly relied on its view of the legislative history, focusing too narrowly on the

general prohibition rather than the exemption.

       GIG contends that the Bankruptcy Court created ambiguity where none exists by

fashioning its own reading of § 22.16(a) to focus on the corporation that ultimately benefits from

the P-permit. Instead, GIG contends, subsection (a) actually focuses on the business by which

the permit is “owned or held” and has three possibilities: a public corporation, any entity which

is directly or indirectly owned or controlled, in whole or in part, by a public corporation; or any

entity which would hold the P-permit for the benefit of a public corporation. Thus, § 22.16(a)

focuses on the “owner” or “holder” of a P-permit, and if that “owner” or “holder” qualifies for

the grandfather provision in § 22.16(f), then the prohibitions of § 22.16(a) do not apply. GIG

argues that it makes no difference that the first scenario applies to a “public corporation” that

holds a P-permit, while the second and third apply to an “entity,” since GIG is just as much an

“entity” as a “corporation.” GIG asserts that the difference in language does not narrow the

protection of the grandfather clause; it only prohibits direct ownership of a P-permit in the first

scenario, and indirect ownership in the second and third scenarios. The Legislature was trying

to use a broader term to capture the entire range of possible business structures that might be

used to circumvent the prohibition on ownership by public corporations, and the Bankruptcy

Court was mistaken to attach significance to the omission of the term “entity” from subsection

(f)—any corporation that satisfies the grandfather provision and owns or holds a P-permit is

exempt from all three scenarios of subsection (a). As long as GIG owns or holds the permit, it

will be exempt from § 22.16(a). Any advantages obtained from the exemption were intended by




                                                 15
        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 16 of 21




the Legislature when it enacted the grandfather clause. GIG asserts that the Bankruptcy Judge

rewrote the statute to say “the first clause of subsection (a) shall not apply.”

       TABC argues that “the bedrock for alcohol regulation [in Texas] is the three-tier system,

which strictly separates producers, distributors, and retailers” and “was specifically designed by

the Legislature to protect the citizens from abuses committed during Prohibition.” ECF No. 12

at 7. The public corporation ban in § 22.16 is part of that three-tier system, and GIG’s

construction divorces the construction of § 22.16(f) from consideration of why the ban exists in

the first place. TABC contends that the public corporation ban is necessary to effectuate the

Legislature’s policy concerns, and the Court should consider the effects of GIG’s proposed

construction in light of legislative intent to avoid undermining that intent or effectuating an

absurd or unreasonable result. TABC argues that the Court should reject GIG’s “extremely

expansive interpretation of section 22.16(f)’s grandfathering clause” because it is contrary to

normal canons of statutory interpretation and would lead to an absurd result. Id. at 10.

       Instead, TABC argues, GIG ignores the important distinction in language between

§ 22.16(a), which states that a P-permit may not be owned or held by a public corporation, and

§ 22.16(f), which states that the section does not apply to a corporation. The plain language

makes it apparent that the prohibition in § 22.16(a) is tied specifically to the permit, while the

limited exception in § 22.16(f) is tied to the type of business. TABC argues that GIG is trying

to rewrite § 22.16(f) to state, “This section shall not apply to a permit held by a corporation”

that meets the criteria. Thus, if two public corporations have interests in a permit covered by

§ 22.16(a), the § 22.16(f) exemption applies only to the corporation meeting its criteria, and the

other corporations’ interest is invalid. TABC contends that GIG tries to erase the plain

                                                 16
           Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 17 of 21




distinction between § 22.16(a)’s permit-focused prohibition and § 22.16(f)’s corporation-

focused exemption, arguing that so long as a permit “owner” or “holder” qualifies for the

grandfather protection of § 22.16(f), then the prohibitions of § 22.16(a) do not apply at all. But

§ 22.16(a) does not focus solely on the owner or holder of the permit; it also focuses on who

directly or indirectly owns or controls the owner or holder of the permit, or benefits from the

permit. Even if § 22.16(a) does not apply to GIG as to its ownership of a particular permit,

because GIG is an exempt public corporation under § 22.16(f), § 22.16(a) still applies to any

non-exempt public corporation who owns or controls GIG as to the permit, rendering the permit

invalid.

       TABC argues that the Legislature clearly knew how to write the type of permit-specific

exemption that GIG would like § 22.16(f) to be, since § 22.16(d) states that “[t]his section shall

not apply to a package store located in a hotel.” The Legislature could have made § 22.16(f)

apply to a permit held or owned by an exempt corporation, but instead it applies only to the

qualifying corporation, not the permit.

       TABC further contends that GIG’s reliance on other change-of-ownership provisions is

flawed because the change-of-ownership issues addressed in § 11.50(b), § 28.04(a), and

elsewhere in the Code target different problems, not whether public corporations should be

permitted to hold P-permits. If 50% of the ownership of GIG changed hands to other individuals,

such a change in ownership would have no implication on the issues § 22.16 targets, and thus

general change-in-ownership prohibitions such as those in other sections were neither needed

nor proper to address the issue.




                                               17
          Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 18 of 21




          In reply, GIG emphasizes that the plain language of § 22.16(f) exempts it from

§ 22.16(a), regardless of a change in ownership or sale to a non-exempt public corporation.

Section 22.16(f) absolves GIG of any duty to comply with § 22.16, allowing it to continue to

hold a P-permit regardless of a change in ownership. It further argues that enforcing its

construction would not create an exception or absurd result, but honors the will of the

Legislature. GIG argues that TABC is ignoring the Legislative purpose to exempt qualifying

corporations from the duty to comply with § 22.16. GIG further contends that TABC overstates

the results of GIG’s interpretation because enforcing the exception will not swallow the rule.

The general rule will continue to govern all holders of P-permits who do not qualify for the

exception; § 22.16(a) will govern the vast majority of P-permits and the exception will remain

very limited. The whole purpose of a grandfather clause is to protect activity that would become

unlawful under the new rule, and such an outcome is not exceptional or absurd. GIG argues that

even if § 22.16(a) applies to a “permit” while § 22.16(f) is tied to a specific type of business,

this distinction does not affect § 22.16(f)’s mandate that “this section shall not apply” to

qualifying corporations.

          GIG notes that this is not a case where two different corporations hold an interest in a

permit covered by § 22.16(a), but only one is exempt, as TABC posits. Rather, a single

company—GIG—holds a P-permit, and because its owner meets the grandfathering criteria,

GIG argues, that permit was never covered by § 22.16(a) in the first place, and nothing in the

statute suggests that a non-exempt corporation’s purchase of GIG’s stock would change this

result.




                                                 18
       Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 19 of 21




       GIG contends that TABC confuses a non-exempt corporation’s purchase of GIG’s stock

with a purchase of GIG’s permits, but the purchase of a company’s stock does not equate to the

purchase of its assets. If GIG’s ownership changes, GIG will still be the sole owner of the

permits and the statute’s protections will remain intact. GIG is not asking the Court to grant

another entity an interest in a P-permit, but merely to declare that GIG’s rights will survive a

stock purchase. Subsection (a) would still apply to the non-exempt public corporation that buys

GIG’s stock, meaning that purchaser could not own or hold the permit, but GIG still could.

Nothing in the statute indicates that GIG loses its exemption privileges if it later becomes

“owned or controlled . . . by a [non-exempt] corporation” or holds the permit for the benefit of

such a corporation. TABC is trying to transform § 22.16(a) into a change-of-ownership

restriction that the Legislature chose not to include. GIG asserts that, even if a change in

ownership to private individuals or exempt corporations would not have been a problem, the

Legislature knew that public corporations often purchase stock in another corporation and knew

how to restrict change in ownership accordingly, but did not do so.

   D. Analysis

       The Court finds TABC’s arguments well taken. The Legislature intended to broadly

prohibit ownership of a P-permit by a public corporation, either directly or indirectly, when it

enacted § 22.16. It exempted certain existing public corporations that held P-permits when the

statute was enacted, such as GIG. Thus, GIG may continue to own or hold a P-permit, even

though it is a public corporation that would otherwise be prohibited from owning a P-permit by

§ 22.16(a).




                                              19
        Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 20 of 21




        However, the exemption does not extend to a public corporation that directly or

indirectly owns or controls an entity that holds a P-permit or would benefit from the P-permit,

even if the entity that holds the P-permit is exempt. Only corporations satisfying the criteria of

§ 22.16(f) are exempt from § 22.16(a). Thus, a corporation satisfying the definition of § 22.16(b)

and not exempt under § 22.16(f), such as Walmart, is precluded from holding a P-permit through

ownership of GIG, even though GIG may hold the permit.

        GIG argues that the difference in language in the three sections of § 22.16(a) does not

narrow the protection of the grandfather clause; it only prohibits direct ownership of a P-permit

in the first scenario, and indirect ownership in the second and third scenarios. But it still prohibits

ownership by a non-exempt corporation. GIG, as an exempt public corporation, may hold or

own the permit directly or indirectly, but non-exempt public corporations may not.

        The Legislature’s failure to include change-of-ownership language does not compel a

different result, since changes of ownership to anyone other than a public corporation would not

be problematic, and a provision to address a change of ownership to a non-exempt public

corporation would be unnecessary in light of the general prohibition against ownership of P-

permits by a public corporation.

        Accordingly, the grandfather exemption in § 22.16(f) does not apply to any non-exempt

public corporation that acquires an ownership interest in GIG. TABC’s motion for summary

judgment was properly granted, and GIG’s denied.




                                                  20
Case 5:20-cv-01244-XR Document 14 Filed 04/15/21 Page 21 of 21




                                Conclusion

The decision of the Bankruptcy Court is AFFIRMED.

SIGNED this 15th day of April, 2021.




                                   XAVIER RODRIGUEZ
                                   UNITED STATES DISTRICT JUDGE




                                       21
